JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-12-00502-CV

KELLY R. GINN, GREEN-SPAN PROFILES, L.P., GREEN-SPAN MANAGEMENT,
 L.L.C., GREEN-SPAN ENTERPRISES, INC., AND BKG INVESTMENTS, L.L.C.,
                       Appellants/Cross-Appellees

                                             V.

              NCI BUILDING SYSTEMS, INC., Appellee/Cross-Appellant

    Appeal from the 11th District Court of Harris County. (Tr. Ct. No. 2009-35831).

       This case is an appeal from the final judgment signed by the trial court February 20,
2012. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants/cross-appellees, Kelly R. Ginn, Green-Span
Profiles, L.P., Green-Span Management, L.L.C., Green-Span Enterprises, Inc., and BKG
Investments, L.L.C., jointly and severally, pay one half of the appellate costs. The Court
orders that the appellee/cross-appellant, NCI Building Systems, Inc., pay one half of the
appellate costs.
      The Court orders that this decision be certified below for observance.

Judgment rendered August 13, 2015.

Panel consists of Justices Jennings and Higley.* Opinion delivered by Justice Jennings.




*     The Honorable Jim Sharp, former Justice of this Court, was a member of the Panel
      and present for argument when this case was actually submitted. Because his term
      expired on December 31, 2014, he did not participate in the decision of the case.
      See TEX. R. APP. P. 41.1(b) (“After argument, if for any reason a member of the
      panel cannot participate in deciding a case, the case may be decided by the two
      remaining justices.”).